21-30069-hcm Doc#22 Filed 04/07/21 Entered 04/07/21 11:57:37 Main Document Pg 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

   IN RE:                                            §           CHAPTER 13
                                                     §
   VALOR BLAZER,                                     §           CASE NO. 21-30069-HCM
                                                     §
            DEBTOR.                                  §

                           NOTICE OF APPEARANCE AND REQUEST
                                 FOR SERVICE OF PAPERS

            PLEASE TAKE NOTICE that the attorneys set forth below hereby appear as counsel for

   the State of Texas (through the Office of the Texas Attorney General, Consumer Protection

   Division), pursuant to Rule 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

   Rules”). The undersigned request that all notices given or required to be given in the above-

   captioned case (including, but not limited to, all papers filed and served in all adversary

   proceedings in such case, and to creditors and equity security holders who file with the Court and

   request that all notices be mailed to them) be given to and served on the following:

                                          Richard L. Bischoff
                                           Gabriela Martinez
                                      Assistant Attorneys General
                                    Texas Attorney General’s Office
                                     Consumer Protection Division
                                       401 E. Franklin, Suite 530
                                         El Paso, Texas 79901
                                        Phone: (915) 834-5800
                                         Fax: (915) 542-1546

            PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

   papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,

   all orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

   statement of affairs, operating reports, schedules of assets and liabilities, whether formal or

   informal, whether written or oral, and whether transmitted or conveyed by mail, courier service,
21-30069-hcm Doc#22 Filed 04/07/21 Entered 04/07/21 11:57:37 Main Document Pg 2 of 4




   hand delivery, telephone, facsimile transmission, or otherwise that (1) affects or seeks to affect in

   any way any rights or interest of any creditor or party in interest in this case, with respect to the

   (a) debtor, (b) property of the debtor’s estate, or proceeds thereof, in which the debtor may claim

   an interest, or (c) property or proceeds thereof in the possession, custody, or control of others that

   the debtor may seek to use; or (2) requires or seeks to require any act, delivery of any property,

   payment or other conduct by the undersigned.




                                  [Remainder of Page Intentionally Left Blank]




                                                     2
21-30069-hcm Doc#22 Filed 04/07/21 Entered 04/07/21 11:57:37 Main Document Pg 3 of 4




   Dated: April 7, 2021          Respectfully submitted,

                                        KEN PAXTON
                                        Attorney General of Texas

                                        BRENT WEBSTER
                                        First Assistant Attorney General

                                        GRANT DORFMAN
                                        Deputy First Assistant Attorney General

                                        SHAWN E. COWLES
                                        Deputy Attorney General for Civil Litigation

                                        RACHEL R. OBALDO
                                        Assistant Attorney General
                                        Chief, Bankruptcy & Collections Division

                                        /s/ Abigail R. Ryan
                                        JASON B. BINFORD
                                        Texas State Bar No. 24045499
                                        ABIGAIL R. RYAN
                                        Texas State Bar No. 24035956
                                        Office of the Attorney General of Texas
                                        Bankruptcy & Collections Division
                                        P. O. Box 12548 MC008
                                        Austin, Texas 78711-2548
                                        Telephone: (512) 463-2173
                                        Facsimile: (512) 936-1409
                                        jason.binford@oag.texas.gov
                                        abigail.ryan@oag.texas.gov

                                        RICHARD L. BISCHOFF
                                        Texas State Bar No. 02343200
                                        Richard.Bischoff@oag.texas.gov
                                        GABRIELA MARTINEZ
                                        Texas State Bar No. 24085454
                                        Gabriela.Martinez@oag.texas.gov
                                        Assistant Attorneys General
                                        Office of the Attorney General of Texas
                                        Consumer Protection Division
                                        401 E. Franklin, Suite 530
                                        El Paso, Texas 79901
                                        P: (915) 834-5800/F: (915) 542-1546

                                        ATTORNEYS FOR THE STATE OF TEXAS



                                           3
21-30069-hcm Doc#22 Filed 04/07/21 Entered 04/07/21 11:57:37 Main Document Pg 4 of 4




                                 CERTIFICATE OF SERVICE

          I certify that a true and correct copy of the foregoing has been served via the Court’s
   Electronic Filing System on all parties requesting notice in this proceeding on April 7, 2021.

                                              /s/ Abigail R. Ryan
                                              ABIGAIL R. RYAN
                                              Assistant Attorney General




                                                 4
